DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on July 19, 2022 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “at front” should be changed to --in front-- in line 2, “front” should be changed to --a front-- in line 3, and “front” should be changed to --the front-- in line 4.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0009, line 2, “at front” should be changed to --in front--.
In paragraph 0009, line 2, “toward front” should be changed to --toward a front--.
In paragraph 0009, line 4, “front” should be changed to --the front--.
In paragraph 0022, line 5, “at front” should be changed to --in front--.
In paragraph 0022, line 6, “toward front” should be changed to --toward a front--.
In paragraph 0022, line 7, “front” should be changed to --the front--.
In paragraph 0054, line 3, “toward front” should be changed to --toward a front--.
In paragraph 0054, line 4, “front” should be changed to --the front--.
In paragraph 0055, line 2, “toward front” should be changed to --toward a front--.
In paragraph 0067, line 2, “detects” should be changed to --detect--.
In paragraph 0067, line 4, “deployedduring” should be changed to --deployed during--.
In paragraph 0085, line 2, “locations” should be changed to --location--.
In paragraph 0101, line 6, “at front” should be changed to --in front--.
In paragraph 0101, line 6, “toward front” should be changed to --toward a front--.
In paragraph 0101, line 8, “front” should be changed to --the front--.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, “detect” should be changed to --detected--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 10, “angel” should be changed to --angle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2020/0122665 A1). Shin discloses a vehicle airbag system comprising: a front airbag 110 positioned in front of a passenger of a vehicle and configured to deploy toward a front of the passenger (paragraph 0024); an upper airbag (e.g., 210) positioned above the passenger (paragraph 0024) and configured to deploy toward the front of the passenger; a seat detector S configured to detect a seating posture of the passenger (paragraph 0036); and a controller C configured to control unfolding of the front airbag or the upper airbag based on the detected seating posture of the passenger (abstract; paragraphs 0011-0015). The seat detector comprises a location detecting part configured to detect a sliding location of a seat of the vehicle with respect to a longitudinal direction of the vehicle (paragraph 0036). The seat detector comprises an angle detecting part configured to detect a tilting angle of a seatback of the vehicle (paragraph 0036). The controller is further configured to activate, upon detecting a collision of the vehicle, the front airbag when the detected tilting angle of the seatback is less than a preset angle (paragraphs 0038-0039). The controller is further configured to activate, upon detecting a collision of the vehicle, both the front airbag and upper airbag when the detected tilting angle of the seatback is equal to or greater than a first preset angle and less than a second preset angle (paragraphs 0038 and 0041). The controller is further configured to activate, upon detecting a collision of the vehicle, only the front airbag when the detected seating posture of the passenger indicates that the passenger is in a normal driving posture in which an upper body of the passenger is directed upward (paragraph 0039).
Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freisler et al. (US 2021/0284096 A1). Freisler discloses a vehicle airbag system 10 comprising: a front airbag 12 positioned in front of a passenger 24 of a vehicle and configured to deploy toward a front of the passenger; an upper airbag 30 positioned above the passenger and configured to deploy toward the front of the passenger; a seat detector 28 configured to detect a seating posture of the passenger; and a controller (paragraph 0046) configured to control unfolding of the front airbag or the upper airbag based on the detected seating posture of the passenger (abstract; paragraphs 0019 and 0046-0049; claim 17). The seat detector comprises a location detecting part configured to detect a sliding location of a seat 22 of the vehicle with respect to a longitudinal direction of the vehicle (paragraphs 0045-0048). The front airbag is mounted to a dashboard 20 of the vehicle, the location detecting part is further configured to detect a distance between the dashboard and the seat, and the controller is further configured to activate, upon detecting a collision of the vehicle, both the front airbag and the upper airbag when the detected distance between the dashboard and the seat is equal to or greater than a preset distance (paragraphs 0045-0048). The seat detector comprises an angle detecting part configured to detect a tilting angle of a seatback 26 of the vehicle (paragraphs 0044-0046). The controller is further configured to activate, upon detecting a collision of the vehicle, the front airbag when the detected tilting angle of the seatback is less than a preset angle (paragraphs 0045-0049). The controller is further configured to activate, upon detecting a collision of the vehicle, both the front airbag and upper airbag when the detected tilting angle of the seatback is equal to or greater than a first preset angle and less than a second preset angle (paragraphs 0045-0049). The controller is further configured to activate, upon detecting a collision of the vehicle, only the front airbag when the detected seating posture of the passenger indicates that the passenger is in a normal driving posture in which an upper body of the passenger is directed upward (paragraphs 0045-0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Shin et al. (US 2020/0122665 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Shin et al. (US 2020/0122665 A1) in view of Freisler et al. (US 2021/0284096 A1). Shin teaches the limitations of claim 1, as explained above. Shin further teaches that the seat detector comprises: a location detecting part configured to detect a sliding location of a seat of the vehicle with respect to a longitudinal direction of the vehicle (paragraph 0036), and a distance between a dashboard 10 of the vehicle and the seat (detecting the location of the seat, as is done by the seat detector, would establish the distance between the dashboard and the vehicle seat); and an angle detecting part configured to detect a tilting angle of a seatback of the vehicle (paragraph 0036), and the controller is further configured to activate, upon detecting a collision of the vehicle, only the upper airbag (paragraph 0040) when the detected distance between the dashboard and the seat is equal to or longer than a preset distance (either the distance when the seat is in the normal mode or the distance when the seat is in the rear mode) and the detected tilting angle of the seatback is equal to or larger than a preset angle (the angle when the degree of tilting of the seatback is in the normal mode). If it is found that Shin does not teach that the location detecting part is configured to detect a distance between a dashboard of the vehicle and the seat, then the claim is still obvious over Shin in view of Freisler. Freisler teaches a seat detector that comprises a location detecting part configured to detect a distance between a dashboard 20 of a vehicle and a seat 22 (paragraphs 0045-0048). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to detect a distance between the dashboard and a seat of a vehicle as taught by Shin, according to the known technique taught by Freisler, in order to establish the location of the seat with respect to a longitudinal direction of the vehicle. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0122665 A1) in view of Kanegae et al. (US 2021/0024027 A1). Shin does not teach a sliding device. Kanegae teaches a sliding device 70 mounted to a head lining (Figs. 6A and 6B) of a vehicle and configured to slide an upper airbag 60 in a longitudinal direction of the vehicle, wherein a controller (paragraph 0023) is configured to control the sliding device to move the upper airbag based on the detected seating posture of a passenger (paragraph 0037). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a sliding device as taught by Kanegae for an upper airbag as taught by Shin in order to “change the deployment position…as desired” (paragraph 0041). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0122665 A1) in view of Jakobs (DE 10 2017 006 274 B3). In Shin, the controller is further configured to activate, upon detecting a collision of the vehicle, both the front airbag and the 3/6Application No. 17/396,807Attorney Docket No. 031221-015 upper airbag “sequentially” (paragraphs 0010, 0014, 0029, 0034, 0035, 0042, 0047 and 0050) when the detected seating posture of the passenger indicates that the passenger is in one of a plurality of modes comprising: a relax mode in which an upper body of the passenger is reclined; and a long-sliding mode in which a seat is moved to the rear in the vehicle. Shin further teaches that “the location and/or operation timing of the airbag deployed may be adjusted based on the degree of sliding of the seat and the degree of tilting of the seat back, thus safely protecting the passenger” (paragraph 0051). In Shin, the front airbag and the upper airbag are configured to contact with each other, and the upper airbag is configured to surround the front airbag (as shown in Figs. 1, 2 and 4, the upper airbag wraps around / surrounds the front airbag) and to be supported by the front airbag at a contact portion between the front airbag and the upper airbag. Shin does not explicitly teach that the front and upper airbags are activated simultaneously. Jakobs teaches front 12 and upper 14 airbags that may be activated simultaneously (paragraphs 0012 and 0021 of the English translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to activate front and upper airbags as taught by Shin simultaneously, according to the known technique taught by Jakobs, so that “[t]he inflation time of the restraint device can be significantly reduced” (paragraph 0012 of the English translation). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 		
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614